DREW, Justice, retired:
This case 1 has been certified to us by the District Court of Appeal, Fourth District, to be one which passes upon a question of great public interest.2 The question certified to be of great public interest is not stated in the certificate as we have suggested it should be, but it clearly appears from the decision that it relates to the construction of Sec. 193.11(4), F.S.1967, F.S.A., and is substantially the same question as that certified to this Court in Culbertson .v. Seacoast Towers East, Inc.3 by the District Court of Appeal, Third District.
The District Court, Third District, in Seacoast Towers, held:
“Generally, a building ready for occupancy, except for certain finishing touches necessary for final completion would be deemed substantially complete. * * * Where a building, or a large part of it has been occupied, although additional labor and materials may be necessary for final completion, it may be presumed to be substantially completed. * * *»
*130In the case now here on certificate from the Fourth District, that Court held:
“We construe that it was the intent of the legislature not to tax the property other than as unimproved unless it was complete to the point where it could be used for the purposes intended. * * * ”
The decision of this Court in Seacoast, decided while this case was pending here, supra note 3, approved the above quoted holding of the Third District Court and is dispositive of the question presented here. The two rulings are — consistent.
The decision of the District Court, Fourth District, is therefore approved and is adopted as the opinion of this Court.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON and BOYD, JJ„ concur.

. Sherwood Park Ltd., Inc. v. Meeks, Fla. App., 234 So.2d 702.


. Florida Constitution, Art. V, See. 4(2), F.S.A.; F.A.R. 4.5(c) (6), 32 F.S.A.


.236 So.2d 761. The question certified was that said decision “construes the meaning of the term ‘substantially completed’ as used in ¶ 193.11(4) Fla.Stat. [F.S.A.] and therefore affects the collection of taxes in this state.”